Citation Nr: 0331670	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred during 
hospitalization at the Comanche County Memorial Hospital from 
October 12 to October 18, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




REMAND

The veteran, who is the appellant in this case, served on 
active duty from February 1986 to July 1992.

In October 2003, the Deputy Vice Chairman of the Board of 
Veterans' Appeals (Board) granted the veteran's request for a 
video conference hearing before a Member of the Board.  

Video conference hearings are scheduled by Department of 
Veterans Affairs (VA) agencies of original jurisdiction.  38 
C.F.R. § 20.704(a) (2003).  Accordingly the case is remanded 
for the following action:

1.  The agency of original jurisdiction 
must schedule the veteran for a video 
conference hearing. 

2.  After the appellant and his 
representative have been given an 
opportunity to appear at a video 
conference hearing, the claims folder 
must be returned to the Board for further 
appellate review.  No action is required 
by the veteran until he receives further 
notice. 

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




